{¶ 1} I concur in the majority's analysis and decision to sustain appellant's first assignment of error. However, unlike the majority, I believe the proper disposition is to vacate the trial court's judgment and remand the issue for appropriate findings of fact and conclusions of law, not to dismiss the appeal.
 {¶ 2} The majority opinion fails to mention appellant's other two assignments of error. I would sustain appellant's second assignment of error and order the trial court to issue an appropriate order of disposition as required by R.C. 2151.415(D)(3).
 {¶ 3} Finally, I would find appellant's third assignment of error to be premature based upon our decision with respect to appellant's first assignment of error.